Citation Nr: 1024420	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression and anxiety.  

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board points out that the Veteran is claiming 
service connection of PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for 
service connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows a questionable diagnosis of PTSD, but also diagnoses of 
depression and anxiety, and that the Veteran seeks 
compensation for the symptomatology associated therewith.  
Accordingly, the claim has been recharacterized as stated 
above.  As discussed below, the Veteran will be afforded a VA 
examination with respect to these psychiatric disorders after 
an attempt is made to corroborate his only detailed stressor.

The Board notes that the Veteran has reported numerous 
stressors.  They are:  1) Being attacked during guard duty at 
a gate in "Long Ben" with the 615th Military Police Company 
in March 1970 and giving chase to North Vietnamese soldiers 
thereafter and sustaining a head injury in a Jeep accident; 
2) Being ordered to a detail to remove North Vietnamese 
bodies from his compound in August 1970 in "Quang Tri" 
Vietnam Province; 3) Binding and assaulting a prostitute who 
stole money from him after a sexual encounter; 4) Torturing 
Vietnamese people; 5) Being fired upon during guard duty and 
killing 3 Vietcong; 6) Being subjected to constant mortar 
attacks; 7) Being subjected to enemy fire when ordered to 
ride back and forth on a road to draw enemy fire; 8) Being 
present when a Private Clark was killed in May 1970; and 9)  
Participating in Operation "Lam Son."  

Of these stressors, only his participation in Operation "Lam 
Son," i.e. Operation Lam Son 719, appears capable of 
corroboration.  With respect to the reported stressors 
occurring in March and May 1970 in Vietnam, the Board notes 
that the Veteran was not stationed there at these times, but 
rather was stationed at Fort Knox, Kentucky and Fort Gordon, 
Georgia.  The Veteran did not arrive in Vietnam until July 
21, 1970.  See Personnel Records.  The other stressors do not 
contain sufficient detail so as to allow for an attempt at 
independent corroboration.  Furthermore, even if verified, 
his reported stressor of having bound and beaten a prostitute 
would constitute willful misconduct, and could not support an 
award of service connection for disability incurred as a 
consequence of such activity.  In any event, the Board notes 
that Operation Lam Son 719 took place from February 8, 1971, 
to March 25, 1971, and that the 300th Military Police Company 
apparently participated therein.  The Veteran was assigned to 
the 300th Military Police Company from January 29, 1971, to 
May 30, 1971.  Accordingly, upon remand the AMC/RO should 
attempt to further verify this claimed stressor, i.e. the 
likelihood of the Veteran's participation in this campaign 
and the circumstances thereof, through the Joint Services 
Records Research Center (JSRRC).

Also, the Veteran should be afforded a VA psychiatric 
examination to address his claim.  A review of the records 
discloses Axis I diagnoses of rule out PTSD, depression not 
otherwise specified (NOS) and anxiety.  See January 2006 VA 
psychiatric evaluations.  His January 2006 initial VA 
psychiatric evaluation documents that the Veteran reported a 
loss of interest in recreational activities, particularly 
playing basketball and fishing since his Vietnam service.  
Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
testing in April 2006 disclosed that the Veteran's 
presentation was consistent as that seen in individuals 
diagnosed as having PTSD, but no firm diagnosis was made at 
this time, although the Veteran was subsequently seen in VA 
PTSD therapy groups.  This history suggests that the Veteran 
may have a psychiatric disorder, to include PTSD, depression 
NOS and anxiety, attributable to service.  Accordingly, a VA 
examination is necessary to decide these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).

A review of the Veteran's service treatment records discloses 
a reported history of water in both knees prior to service, 
with instability and weakness thereof.  See April 1969 report 
of medical history.  However, a contemporaneous report of 
medical examination documents normal lower extremities, 
including the knees.  See April 1969 report of examination.  
The Veteran's service treatment records document numerous 
complaints of pain in the knees, as well as an impression of 
bilateral chondromalacia patellae.  See e.g. May 1971 
clinical record.  In contrast, however, upon separation 
clinical examination of the knees was normal.  See March 1972 
report of separation examination.  

In November 2006 the Veteran was afforded a VA examination of 
the knees.  The examiner noted the in-service history 
pertaining to the knees and the Veteran related that he had 
continued to experience these symptoms after service, without 
further injury to the knees.  The examiner was requested to 
only address the question of whether the Veteran had a pre-
existing bilateral knee disability that was chronically 
aggravated in service.  X-rays at this time showed 
degenerative arthritis of the knees without evidence of 
chondromalacia patellae.  The examiner concluded "that there 
is no evidence of aggravation of preservice disability," but 
provided no rationale for this conclusion.  

The November 2006 examination report is inadequate because it 
does not contain sufficient rationale as to the question of 
aggravation of the preservice condition and because it fails 
to address the possibility of whether any current bilateral 
knee disability was otherwise incurred in service.  VA's duty 
to assist includes providing an adequate examination when 
such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, 
it must be adequate or VA must notify the Veteran why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An 
examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. 
at 123.  When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to return 
the report as inadequate for evaluation purposes.  Id. at 
206; see also 38 C.F.R. § 4.2 (2009).  Accordingly, upon 
remand of this matter the Veteran should be afforded a new VA 
examination to address both aggravation and direct incurrence 
of a bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the claimed in-
service stressor with the JSRRC.  In 
particular the JSRRC should attempt to 
corroborate the likelihood of the 
Veteran's participation in Operation Lam 
Son 719, as outlined above, and if so, 
what the circumstances of his 
participation were.  All information 
obtained by the AMC/RO in furtherance of 
this attempt must be associated with the 
claims file.  If the JSRRC is unable to 
corroborate this stressor, a negative 
finding to such effect must be associated 
with the claims file.

2.  After the development directed in 
paragraph 1 has been completed to the 
extent possible, arrange for the Veteran 
to be afforded a psychiatric examination 
by an appropriate medical professional to 
determine the nature and etiology of his 
claimed psychiatric disorder, to include 
depression NOS, anxiety, and PTSD.  The 
examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that the Veteran 
has a psychiatric disorder, particularly 
depression NOS and anxiety, attributable 
to service.  If PTSD is diagnosed, the 
medical professional should clearly 
identify the claimed event(s) which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If any additional stressors are 
verified following the issuance of this 
remand, or additional combat service 
shown, the examiner must be advised of 
such prior to this examination.

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim

3.  Arrange for the Veteran to be afforded 
an examination by an appropriate medical 
professional to determine the nature and 
etiology of his claimed bilateral knee 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service 
treatment records, lay assertions, and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should respond 
to each of the following inquiries:

a) Identify all disabilities currently 
present in either knee.

b) As to each knee disability currently 
found, the examiner should render an 
opinion as to whether it existed prior to 
service and, if so, whether it increased 
in severity during the Veteran's active 
military service beyond the natural 
progression of the disease.

c) If any current disability is not found 
to have preexisted service, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disability 
had its onset in service, or is otherwise 
related to the Veteran's military service.

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.  The term "at least 
as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

4.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

